Exhibit 10.1

EXECUTION COPY

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is made as of
April 30, 2008 between Mark D. Gibbons (“Employee”) and CNX Gas Corporation, a
Delaware corporation (together with its subsidiaries, the “Company”).

WHEREAS, Employee’s employment with the Company terminated effective
February 19, 2008; and

WHEREAS, Company desires to pay Employee an additional payment at the time of
his separation and to set forth certain other terms relating to his Separation,
all as more fully set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual undertakings set forth below, the
receipt, adequacy and legal sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, this Agreement will govern Employee’s
Separation from employment with the Company.

1. Separation. Employee terminated his employment as an employee of the Company
effective at the close of business on February 19, 2008 (the “Separation Date”).
As a result of such Separation, Employee’s status as an employee, officer,
director and/or committee member of (a) the Affiliated Companies (meaning the
Company and CONSOL Energy Inc. (“CONSOL”) and any current direct or indirect
subsidiary or affiliate of the Company or CONSOL and any company in which the
Company or CONSOL or any such subsidiary or affiliate is a shareholder or
investor), and (b) any company or entity which Employee serves as an officer,
director, trustee, member or in any other capacity at the request of an
Affiliated Company shall terminate as of the Separation Date. Employee covenants
and agrees that he will execute any documents necessary to formally effect the
termination of his status in such positions.

2. Payments to Employee. The Company, on its behalf and on behalf of the
Released Parties (as defined below), agrees to provide to Employee, and Employee
has expressly agreed to accept, the following, in full settlement, release and
discharge of all possible claims, as further delineated in Section 3 below, and
as consideration for the other covenants and agreements of Employee set forth in
this Agreement:

a. The Employee will receive, if he has not already received it, his current
base salary through the Separation Date, in accordance with the Company’s
regular payroll practices.

b. Within fourteen (14) days after the expiration of any period during which
Employee may legally revoke this Agreement, Employee shall receive a lump sum
payment in an amount equal to $187,500, less applicable withholdings. The
payment set forth in this subsection (b) shall be made by check to Employee.



--------------------------------------------------------------------------------

d. Employee shall be entitled to payment for unused vacation in accordance with
the Company’s policies for such payments.

e. Employee hereby agrees that certain of the above payments and benefits made
and provided to Employee hereunder exceed anything to which Employee is
otherwise entitled to receive from the Company or CONSOL.

3. Release. (a) In consideration for the payments and benefits provided to
Employee under this Agreement, and for other good and valuable consideration,
the receipt, adequacy and legal sufficiency of which are hereby acknowledged,
Employee, on behalf of himself and his dependents, heirs, administrators,
representatives, trustees, beneficiaries, executors, successors, assigns, hereby
unconditionally releases and forever discharges the Affiliated Companies and
their respective agents, servants, officers, directors, shareholders, employees,
parents, attorneys, subsidiaries, divisions, affiliates, predecessors,
successors and assigns, all their respective employee benefit plans and their
administrators, trustees and other fiduciaries (severally and collectively
called the “Company Released Parties”) from any and all manner of injuries,
causes of actions, claims, including, without limitation, claims for back pay,
front pay or reinstatement, and demands of any kind whatsoever, in law or in
equity, and from all debts, counterclaims, cross-claims, rights, disputes,
controversies, judgments, agreements, contracts, promises, representations,
misrepresentations, allegations, obligations, duties, suits, expenses,
assessments, penalties, charges, interest, losses, costs, damages, compensatory
damages, consequential damages, punitive damages, sanctions, and liabilities
whatsoever, in law or in equity, whether known or unknown, asserted or
unasserted, claimed or unclaimed, foreseen or unforeseen, suspected or
unsuspected, discovered or undiscovered, accrued or unaccrued, anticipated or
unanticipated, contingent or fixed, or any that Employee or any person or entity
acting for Employee now has or hereafter may have against any of the Company
Released Parties for any acts, circumstances, conduct, commissions, omissions,
failure to act, practices or events up to and including the effective date of
this Agreement. This general release includes, without limitation, all claims or
causes of action based upon torts (including, for example, negligence, fraud,
defamation, libel, slander, tortuous interference and/or wrongful discharge);
express and implied contracts (including, for example, prior agreements between
Employee and the Company); any claims for attorneys’ fees; any claims arising
out of or relating to Employee’s employment or termination of employment with
the Company; and any claims arising from any alleged violation by any of the
Company Released Parties of any federal, state or local statutes, ordinances,
rules, Executive Orders or regulations, including, without limitation, any of
the following, as amended: Title VII of the Civil Rights Act of 1964, the
Rehabilitation Act of 1973, the Americans with Disabilities Act, the Employee
Separation Income Security Act of 1974, the Pennsylvania Human Relations Act,
the Pittsburgh Human Relations Ordinance, the Civil Rights Act of 1991, the
Older Workers Benefit Protection Act and the Age Discrimination in Employment
Act, and every other federal, state, local or court-created source of legal
rights and obligations which may be waived and/or released such as whistleblower
claims. This general release provided for in this sub-section (a) (which is
referred to as the “Release”) shall not apply to any claims of Employee arising
under this Agreement.

This Release is intended to be a general release, and excludes only those claims
under any statute or common law that Employee is legally barred from releasing.
Employee is advised to seek independent legal counsel if Employee seeks
clarification on the scope of this Release.

 

2



--------------------------------------------------------------------------------

Nothing herein is intended to or shall preclude Employee from filing a charge
with any appropriate federal, state, or local government agency and/or
cooperating with said agency in its investigation. Employee, however, explicitly
waives any right to file a personal lawsuit or receive monetary damages that the
agency may recover against Company Released Parties, without regard as to who
brought any such complaint or charge.

Employee acknowledges that he has been given the opportunity to consider this
Agreement for at least twenty-one (21) days, which is a reasonable period of
time, and that he is hereby advised to consult with an attorney in relation
thereto prior to executing this Agreement. Employee understands that he may
revoke this Agreement at any time prior to the close of business on the seventh
(7th) day following the date that he signs this Agreement and deliver it to the
Company. Any revocation within this period must be submitted, in writing to Kurt
Salvatori, the Company’s Director of Human Resources, and state, “I hereby
revoke my acceptance of my Agreement”. If Employee does not revoke the
Agreement, it shall, after the expiration of this 7-day period, become
irrevocable.

Employee represents and agrees by signing below that Employee has not been
denied any leave or benefit requested, has received the appropriate pay for all
hours worked for Company and has no known workplace injuries or occupational
diseases. Other than the consideration set forth in this Agreement, Employee
further affirms that Employee has been paid and/or has received all leave (paid
or unpaid), compensation, wages, bonuses and/or commissions to which Employee
may be entitled and that no other leave (paid or unpaid), compensation, wages,
bonuses and/or commissions are due to Employee, except as provided in this
Agreement.

(b) In consideration for the waiver of rights and the covenants and agreements
made by Employee under this Agreement, and for other good and valuable
consideration, the receipt, adequacy and legal sufficiency of which are hereby
acknowledged, the Company, on behalf of itself and its affiliates, successors,
hereby unconditionally releases and forever discharges Employee, his dependents,
heirs, administrators, representatives, trustees, beneficiaries executors,
successors and assigns (collectively, the “Employee Released Parties”) from any
and all manner of injuries, causes of actions, claims, including, without
limitation, claims and demands of any kind whatsoever, in law or in equity, and
from all debts, counterclaims, cross-claims, rights, disputes, controversies,
judgments, agreements, contracts, promises, representations, misrepresentations,
allegations, obligations, duties, suits, expenses, assessments, penalties,
charges, interest, losses, costs, damages, compensatory damages, consequential
damages, punitive damages, sanctions, and liabilities whatsoever, in law or in
equity, whether known or unknown, asserted or unasserted, claimed or unclaimed,
foreseen or unforeseen, suspected or unsuspected, discovered or undiscovered,
accrued or unaccrued, anticipated or unanticipated, contingent or fixed, or any
that the Company or any person or entity acting for the Company now has or
hereafter may have against any of the Employee Released Parties for any acts,
circumstances, conduct, commissions, omissions, failure to act, practices or
events up to and including the effective date of this Agreement. This general
release includes, without limitation, all claims or causes of action based upon
torts (including, for example, negligence, fraud, defamation, libel, slander,
tortuous interference and/or wrongful discharge); express and implied contracts
(including, for example, prior agreements between Employee and the

 

3



--------------------------------------------------------------------------------

Company); any claims for attorneys’ fees; any claims arising out of or relating
to Employee’s employment or termination of employment with the Company; and any
claims arising from any alleged violation by any of the Employee Released
Parties of any federal, state or local statutes, ordinances, rules, Executive
Orders or regulations. This general release provided for in this sub-section
(b) shall not apply to: (i) any claims of the Company arising under this
Agreement, (ii) any criminal acts committed by Employee relating to his work for
the Company prior to the Separation Date, (iii) any acts of willful misconduct
by Employee relating to his work for the Company prior to the Separation Date,
and (iv) acts of fraud perpetrated by Employee against the Company prior to the
Separation Date.

4. 2007 Short-Term Incentive Plan Payout. Employee shall not receive a
short-term incentive payout award for 2007 under the Company’s 2007 Short-Term
Incentive Compensation program.

5. Termination of Awards under the Long-Term Incentive Program. Employee
acknowledges and agrees that upon the Separation Date, he forfeited any and all
rights, including the performance share units that were granted to him and any
right to payment, under the Company’s Long-Term Incentive Compensation Programs
for the performance period from October 11, 2006 to December 31, 2009 and for
the performance period from January 1, 2008 to December 31, 2010 (the “LTIC
Programs”); provided, that the obligations of Employee with respect to
confidentiality under that program shall continue in accordance with their
terms; provided, further, that the obligations of Employee with respect to
non-competition under that program shall terminate and be of no further force or
effect.

6. Termination of Change in Control Agreement. Employee and the Company agree
that the Change in Control Agreement between the Company and Employee is hereby
fully and forever terminated and of no further force or effect, and Employee and
the Company shall have no further obligations under that Change in Control
Agreement.

7. Medical Benefits. Employee’s rights with respect to continuing medical,
hospitalization and other health insurance benefits after the Separation Date
shall be governed by the Consolidated Omnibus Budget Reconciliation Act, as
amended (COBRA).

8. Non-Interference; Non-Solicitation of Employees. In consideration for the
payments and benefits provided to Employee under this Agreement, and for other
good and valuable consideration, the receipt, adequacy and legal sufficiency of
which are hereby acknowledged, in addition to the covenants, promises and
agreements of Employee contained in the LTIC Programs and any award agreements
thereunder, and in order to protect the business of the Affiliated Companies,
for a period of two (2) year immediately following the date of this Agreement
Date, unless Employee has received prior written consent of the Company,
Employee will not: (a) interfere with or attempt to disrupt the relationship,
contractual or otherwise, between an Affiliated Company and any customer,
supplier or employee of the Company; and (b) induce or attempt to induce any
Company employee to terminate employment with the Company, hire or participate
in the hiring of any Company employee, or interfere with or attempt to disrupt
the relationship, contractual or otherwise, between the Company and any Company
employee. For purposes of this paragraph, a Company employee means any person
employed by an Affiliated Company during Employee’s employment by the Company,
during

 

4



--------------------------------------------------------------------------------

the restricted period set forth above or at any time within six (6) months of
the date of any action of Employee that violates this paragraph. The foregoing
shall not prohibit the Employee or any entity with which the Employee may be
affiliated from hiring a former employee of the Company; provided, that such
hiring results exclusively from such former employee’s affirmative response to a
general recruitment.

9. Waiver of Other Compensation. Except for the compensation, benefits and
rights provided in this Agreement, Employee waives any compensation, benefits or
rights that may have accrued in his capacity as an employee, contractually or
otherwise, including, without limit, any right to any salary, contributions,
fees or benefits, including any severance benefits, or any right to continued
participation in any compensation plans, programs or arrangements of any of the
Affiliated Companies.

10. Tax Withholding. The Company may withhold from any payments made under this
Agreement all federal, state or other taxes required by any law or governmental
regulation or ruling. Employee is solely responsible for all tax liabilities and
other consequences with respect to any taxes which may be owed by him beyond the
deductions made by the Company from amounts payable under this Agreement.
Employee agrees that the Company has no such responsibility, and Employee will
indemnify and hold the Company harmless from any such tax liabilities or other
consequences, with no requirement to pay any further sum to him for any reason,
including, without limitation, unanticipated tax liabilities or other
consequences.

11. Confidentiality. Except to the extent disclosure is required by law,
Employee agrees to keep the terms of this Agreement strictly confidential,
meaning that Employee shall not, unless compelled by law or judicial process to
do so, disclose or discuss, directly or indirectly, its terms with anyone other
than his attorney and financial advisors, provided that they, as a condition of
receiving such information, also agree to keep such terms confidential.

12. Authority/Non-Disparagement/Return of Materials/Cooperation/. Employee and
the Company hereby agree to the following:

a. Employee acknowledges that effective as of the Separation Date, he is not
authorized to speak for or otherwise obligate the Company without the express
written approval of the Company’s President and Chief Executive Officer or its
General Counsel.

b. Except as otherwise required by law, Employee will not make, publish or
disseminate any derogatory statements or comments (including, without
limitation, to an Affiliated Company’s customers, prospective customers,
employees and vendors), whether orally or in writing, about any of the
Affiliated Companies or their business, officers, directors, shareholders or
employees, or take any action which a reasonable person would expect, directly
or indirectly, to impair the goodwill, business reputation or good name of any
of them; and the officers and directors of the Company will not make, publish or
disseminate any derogatory statements or comments, whether orally or in writing,
about Employee, or take any action which a reasonable person would expect,
directly or indirectly, to impair his goodwill, business reputation or good
name.

 

5



--------------------------------------------------------------------------------

c. Promptly following the Separation Date, Employee will deliver to the Company
(and each Affiliated Company where applicable) (i) the originals and all copies
of documents, records, notebooks, notes, memoranda, correspondence, computer
disks and computer tapes, and inventions (collectively, the “Company Materials”)
then in Employee’s possession or under Employee’s control, whether prepared by
Employee or by others; and (ii) any Company and Affiliated Company equipment in
his possession, including any computer equipment such as a lap top computer.

d. Employee agrees to cooperate with any Affiliated Company in any actual or
threatened litigation or other proceedings, including, without limit, testifying
on any Affiliated Company’s behalf at depositions, before administrative or
regulatory bodies or in court or arbitration or similar proceedings. Company
agrees to compensate Employee for time incurred in support of threatened
litigation or other proceedings at a reasonable hourly rate to be agreed upon by
Company and Employee.

13. Breach of Agreement. Employee agrees to strictly abide by the terms of this
Agreement. In the event Employee fails to comply with the terms of this
Agreement, the Company shall be entitled to withhold all payments due to
Employee hereunder that have not otherwise been paid to Employee and to seek
reimbursement of amounts paid.

14. Remedies. In the event that either party breaches or otherwise fails to
observe any covenant, agreement or duty herein described, as determined by an
arbitrator, a court or any other body of competent jurisdiction, the other party
shall be entitled to any remedy set forth herein, as well as any other remedy
available at law or in equity.

15. [Intentionally omitted.]

16. Consultation with Counsel. Employee acknowledges that he has carefully read
and fully understands all the provisions and effects of this Agreement after
having had the opportunity to consult and thoroughly discuss all its aspects
with an attorney of his own choice; that he is voluntarily entering into this
Agreement; and that neither the Company (or any Affiliated Company) nor its (or
their) agents or attorneys made any representation or promise concerning the
terms or effects of this Agreement other than those contained herein.

17. Modification. If any arbitrator, court, or other authority determines that
any term, condition, clause, or other provision of this Agreement is void or
invalid, he, she or it will have discretion to modify such term, condition,
clause, or other provision of this Agreement to make it valid, or,
alternatively, if he, she or it declines to make such a modification and leaves
it invalid, the remaining portions of this Agreement will remain in full force
and effect.

18. Governing Law; Venue. Except as preempted by federal law, this Agreement
will be subject to interpretation and application consistent with the law of the
Commonwealth of Pennsylvania, without regard to its conflict of laws principles.
Company and Employee agree that any action brought to enforce the provisions of
this Agreement may be brought in any State or Federal Court located in Allegheny
County, Pennsylvania and each party waives any objection they may have to lack
of jurisdiction or venue with respect to such action.

 

6



--------------------------------------------------------------------------------

19. Entire Agreement. This Agreement (together with the other plans and programs
referenced herein) represents the entire agreement of the parties with respect
to the subject matter contained herein, and any amendments shall be ineffective
unless they are written and signed by all parties and/or their duly authorized
representatives.

20. Successors and Assigns. This Agreement is binding on the Company’s
successors and assigns, including any change in control of the Company.

21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same agreement.

EMPLOYEE HAS BEEN ADVISED THAT EMPLOYEE HAS AT LEAST TWENTY-ONE (21) CALENDAR
DAYS TO CONSIDER THIS AGREEMENT, AND SEVEN (7) CALENDAR DAYS TO REVOKE AFTER
EXECUTION. EMPLOYEE IS HEREBY ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY OF
EMPLOYEE’S CHOICE PRIOR TO EXECUTION OF THIS AGREEMENT.

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE
(21) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES SET FORTH
HEREIN, AND TO RECEIVE THEREBY THE BENEFITS SET FORTH IN SECTION 2 ABOVE,
EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL RELEASABLE CLAIMS EMPLOYEE
HAS OR MIGHT HAVE AGAINST EMPLOYER.

[remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

This SEPARATION AGREEMENT AND RELEASE is made effective the date first above
written.

 

    EMPLOYEE

/s/ Stephen W. Johnson

   

/s/ Mark D. Gibbons

Witness     Mark D. Gibbons Attest:     CNX GAS CORPORATION

/s/ Stephen W. Johnson

    By:  

/s/ Nicholas J. DeIuliis

    Name:   Nicholas J. DeIuliis     Title:   President and Chief Executive
Officer

 

8